—In an action, inter alia, to foreclose a mortgage, the nonparty assignee of the plaintiff, Eged Properties, Inc., appeals from an order of the Supreme Court, Queens County (Price, J.), dated March 24, 1998, which, inter alia, denied its motion to vacate a prior order of the same court (LeVine, J.), dated March 12,1997, which granted the motion of the defendants Lanir Development, Inc., Benny Riven, Gennady Borukhshteyn, and Nava Riven to dismiss the complaint pursuant to CPLR 3216 for failure to prosecute.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that the appellant failed to establish a reasonable excuse for its delay in prosecuting the action and failed to demonstrate the merits of the action (see, CPLR 3216; Baczkowski v Collins Constr. Co., 89 NY2d 499, 503; Hillegass v Duffy, 148 AD2d 677, 679).
The appellant’s remaining contentions are without merit. S. Miller, J. P., Sullivan, Friedmann, Luciano and Feuerstein, JJ.